DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-11-22.
Claims 1, 8, 15 and 21 are amended.
Claims 10-14 and 23-27 are withdrawn Notes: The Corrected Notice of Allowability is issued only for correcting this typo)

Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement of Groups I and II, as set forth in the Office action mailed on 02-03-22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02-03-22 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-14 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a plurality of transfer parts disposed on the base body, wherein each of the plurality of transfer parts has a transfer surface configured to have the transfer pattern to be formed on the transfer surface by plating, the plurality of transfer parts are disposed electrically independent of one another on the base body, and the each of the plurality of transfer parts includes: a first metal layer having the transfer surface; and a second metal layer supporting the first metal layer, the second metal layer including one or more layers.
Claims 15-27 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 15 in combination as claimed, including:
a base body which is light-transmissive; and a transfer part disposed on the base body, wherein the transfer part has a transfer surface configured to have the transfer pattern to be formed on the transfer surface by plating, and the transfer part includes: a first metal laver having the transfer surface, and a second metal layer supporting the first metal layer, the second metal layer including one or more layers.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 15 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848